UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2013


INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO,
LOCAL UNION NO. 289,

                Plaintiff - Appellee,

          v.

VERIZON SOUTH, INC.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:11-cv-00334-WO-JEP)


Submitted:   July 9, 2013                 Decided:   July 19, 2013


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Hearing, THOMPSON SIZEMORE GONZALEZ & HEARING, P.A.,
Tampa, Florida, for Appellant.  Narendra K. Ghosh, Michael G.
Okun, PATTERSON HARKAVY LLP, Chapel Hill, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Verizon South, Inc. (“Verizon”) appeals the district

court’s order denying its motion to dismiss and granting the

motion     filed         by   the    International           Brotherhood         of    Electrical

Workers,       AFL-CIO,          Local     Union       No.    289       (“Union”)      to    compel

arbitration under the Labor Management Relations Act, 29 U.S.C.

§ 185     (2006),        of   the    grievance         filed       by    Brian   Pollard,        whom

Verizon had twice terminated from employment.                                  Finding no error

in   the    district          court’s      decision          to    compel      arbitration,        we

affirm.

               The sole issue before us is whether, at the time of

Pollard’s       second        discharge, *       he     was       a     probationary        employee

without        the       right      to     arbitrate         his        discharge      under     the

collective bargaining agreement (“CBA”) between the Union and

Verizon.       Verizon claims that he was; but the Union asserts that

Pollard     was      a    post-grievance         rehire           (1)    who   was    not    a   “new

employee”       subject       to     the    seven-month            probationary       period      set

forth     in    Article       17     of    the   CBA,        and      (2)   whose     arbitration


      *
       In 2009, Brian Pollard and six of his fellow Verizon
employees were discharged from their employment. At that time,
Pollard had already finished the probationary period, and the
Union filed a grievance on his behalf.   In 2010, the Union and
Verizon settled the seven employees’ grievances by entering into
a settlement agreement in which Verizon agreed to rehire them
under certain conditions.     Fewer than six months after his
rehire, Pollard was discharged again.



                                                   2
privileges were not conditioned under the applicable settlement

agreement        upon     a   successful        completion        of    a     seven-month

probationary       period.       This     court    reviews       de    novo   a     district

court’s determination whether a dispute is arbitrable.                               Peabody

Holding Co. v. United Mine Workers, 665 F.3d 96, 101 (4th Cir.

2012).

              While      “a   party     cannot     be     required       to       submit    to

arbitration any dispute which he has not agreed so to submit,”

U.S. Postal Serv. v. Am. Postal Workers Union, AFL-CIO, 204 F.3d
523, 528 (4th Cir. 2000) (internal quotation marks omitted),

federal      labor      policy   favors     arbitration      of       disputes       between

parties who have entered into a collective bargaining agreement,

given “the greater institutional competence of arbitrators in

interpreting         collective-bargaining              agreements”         and      because

arbitration fosters the goal of “peaceful resolution of labor

disputes.”        AT & T Techs., Inc. v. Commc’ns Workers, 475 U.S.
643,   650      (1986)    (internal     quotation       marks     omitted).          In    the

labor relations context, as a result, “[w]hen interpreting a

contract        containing       an     arbitration        clause,          there     is     a

presumption       of     arbitrability     in     the    sense    that       an    order    to

arbitrate the particular grievance should not be denied unless

it   may   be    said     with   positive    assurance       that      the    arbitration

clause is not susceptible of an interpretation that covers the



                                            3
asserted     dispute.”              Peabody     Holding      Co.,     665    F.3d     at        104

(internal quotation marks omitted).

            Given        this       presumption       favoring       arbitrability,             we

agree   with      the    district        court      that     the    CBA     and    settlement

agreements     are,       at        minimum,      reasonably       susceptible        to        the

interpretation         that     the    Union      advances.         First,    there        is    no

dispute    that    the        CBA    does   not     define    whether       the     term    “new

employee” as used in Article 17 includes rehires or is limited

exclusively       to    those       individuals       who    have    never        before    been

employed     by        Verizon.          As     the    Union        observes,        the        CBA

differentiates between rehires and first-timers in several of

its other provisions, so it is not beyond the pale to believe

that Article 17 likewise contemplates some distinction between

these statuses.

            Nor        does    the     settlement      agreement          prove     Verizon’s

point, despite the company’s efforts to make it do so.                                 As the

Union   observes,         Paragraph         8   provides      that     Pollard       will        be

treated “as a rehire” for purposes of “all contractual benefits,

including but not limited to” vacation preferences and the like.

Given the context of the agreement, we cannot say that it would

be unreasonable to conclude that the right to arbitrate one’s

termination is a “contractual benefit” protected by Paragraph 8.

And because a “rehire” is arguably not subject to Article 17’s

probationary period because he is not a “new employee,” it is at

                                                4
least plausible that Paragraph 8 guarantees Pollard the right to

arbitrate any discharge after his rehire.

            Paragraph       10    of    the       settlement        agreement          does    not

dictate to the contrary.               According to Verizon, Paragraph 10’s

recitation   of     “the    required”         seven-month           probationary            period

evidences    the    parties’           assumption           that     Article         17’s     “new

employee”    probationary          period         applied      to     Pollard          upon       his

rehire.     But as the Union points out, Paragraph 10 is solely

concerned    with    bridging       the     grievants’             seniority:         it    simply

states that “seniority will be restored” after completion of

“the required” seven-month probationary period.                                In the Union’s

view, Paragraph 10 simply references a seven-month probationary

period for purposes of calculating seniority; it does not impose

a similar period for purposes of delaying arbitration rights.

            Although         Verizon            argues            that         the         Union’s

interpretation      of     Paragraph       10      is       fatally       defective         for    a

variety of reasons, we disagree.                        This is not to say that we

reject    Verizon’s      interpretation                of   the     CBA    and       settlement

agreement    out    of     hand.        But       in    arguing       that      the     relevant

agreements    are     not        reasonably        susceptible            to     the       Union’s

opposite interpretation, Verizon overstates the strength of its

case.

            “Doubts” as to whether an arbitration clause covers a

given dispute “should be resolved in favor of coverage.”                                      AT &

                                              5
T, 475 U.S. at 650.              See Peabody, 665 F.3d at 105 (applying

presumption     of   arbitrability      where     agreement     was      ambiguous).

Regardless of “[w]hether the Union’s interpretation is the more

persuasive of the two, it is at the very least a reasonable

interpretation        of         the   relevant      language.”               United

Steelworkers v. Ret. Income Plan For Hourly-Rated Employees of

ASARCO, Inc., 512 F.3d 555, 561 (9th Cir. 2008).                      The district

court was therefore correct to compel arbitration of Pollard’s

second discharge.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented     in    the    material

before   this   court      and    argument   will   not   aid      the   decisional

process.

                                                                            AFFIRMED




                                         6